Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is responsive to the claims filed 10/4/2021. Claims 1 – 17 are pending in this application.
	This application is a divisional of application 16/045,151 (now patent 11,168,797). The parent application was restricted with generic claims 1 and 10. Applicant incorporated elements of a species (Figs. 18 – 22) into generic claims 1 and 10. The present application is drawn towards species disclosed in Figures 4A – 6 with generic claims 1 and 10. The generic claims are presented in this application after the issuance of species claims, as such claims 1 and 10 are rejected on the grounds of non-statutory double patenting See MPEP 806.04(i).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11,168,797. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 requires “An apparatus, comprising: a multi-port valve assembly, including: a housing; a plurality of ports, each of the plurality of ports formed as part of the housing; a rotor disposed in the housing, the rotor selectively in fluid communication with the plurality of ports; and at least two flow paths formed by the orientation of the rotor relative to the housing and the plurality of ports; wherein the rotor is placed in one of a plurality of configurations relative to the ports and the housing such that each of the plurality of configurations includes the at least two flow paths” claim 1 of the patent discloses “An apparatus, comprising: a multi-port valve assembly, including: a housing; a plurality of ports, each of the plurality of ports formed as part of the housing; a rotor disposed in the housing, and the rotor rotatable about an axis, the rotor selectively in fluid communication with the plurality of ports; a first channel integrally formed as part of the rotor, such that a portion of the first channel intersects with the axis of the rotor; a tapered portion integrally formed as part of the first channel, the taper portion formed by substantially linear segments; a second channel integrally formed as part of the rotor, the second channel being fluidically isolated from the first channel; a plurality of configurations; and a plurality of flow paths formed by the orientation of the rotor relative to the housing and the plurality of ports; wherein the rotor is placed in one of the plurality of configurations relative to the ports and the housing, one of the plurality of configurations including rotating the rotor such that fluid flows from one of the plurality of ports, through the first channel such that fluid flows through the tapered portion and into another two of the plurality of ports. Examiner maintains the term “plurality” is synonymous to the claim limitation “at least two.” Similarly claim 10 is rejected over claim 2 of the reference patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 7, 10 -13, 15 – 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Document CN 201502748.
Regarding claim 1, the Chinese Patent document discloses a multi-port valve assembly, including: a housing (1) a plurality of ports (2 – 6), each of the plurality of ports formed as part of the housing (1), a rotor (7) disposed in the housing, the rotor selectively in fluid communication with the plurality of ports and at least two flow paths (Fig. 23) formed by the orientation of the rotor relative to the housing and the plurality of ports wherein the rotor is placed in one of a plurality of configurations relative to the ports and the housing such that each of the plurality of configurations includes the at least two flow paths (port 2 to port 4, and port 3 to port 6, in figure 23).  
Regarding claim 2, examiner is interpreting the channel A as the first channel, the channel B as the first side channel and channel C as the second side channel, Fig. 23 discloses one of the at least two flow paths (port 2 to port 4) includes the first channel, and another of the at least two flow paths includes one of the first side channel (port 3 to port 6).  
Regarding claim 3, examiner is interpreting the covers disclosed by the Chinese Patent document  in which the ports are located as integral to the housing.
Regarding claim 4 the Chinese Patent document discloses one of the plurality of configurations (Fig. 24) further comprising the first port (5) being in fluid communication with the third port (6) through the first side channel (B), and the fourth port (2) being in fluid communication with the fifth port (4) through the first channel (A).
Regarding claim 5, the Chinese Patent document discloses one of the plurality of configurations further comprising the second port (3) being in fluid communication with the third port (6) through the second side channel (C), the fourth port (2) being in fluid communication with the fifth port (4) through the first channel (A).
Regarding claim 6, the Chinese Patent document discloses  one of the plurality of configurations (Fig. 27) further comprising the first port (5) being in fluid communication with the fifth port (4) through the second side channel (C), and the fourth port (2) being in fluid communication with the third port (6) through the first channel (A) .
Regarding claim 7 the Chinese Patent document discloses one of the plurality of configurations (Fig. 28) further comprising the second port (3) being in fluid communication with the fifth port (4) through the first side channel (B), the fourth port (2) being in fluid communication with the third port (6) through the first channel (A).
	Regarding claim 10, the Chinese Patent document discloses  a housing (1), a rotor (7) disposed in the housing, the rotor operable for being placed in a plurality of positions a first channel (A) integrally formed as part of the rotor (7), a first port (5) integrally formed as part of the housing, a second port (3) integrally formed as part of the housing, a third port (6) integrally formed as part of the housing, a fourth port (2) integrally formed as part of the housing, a fifth port (4) integrally formed as part of the housing, a first flow path (B, Fig. 24), the first flow path including flow from the first port to the third port, a second flow path (A, Fig. 24), the second flow path including flow from the fourth port, through the first channel, to the fifth port, a third flow path (C, Fig. 23), the third flow path including flow from the second port to the third port, a fourth flow path (C, Fig. 27), the fourth flow path including flow from the first port to the fifth port, a fifth flow path (A, Fig. 27), the fifth flow path including flow from the fourth port, through the first channel, to the third port and a sixth flow path (B, Fig. 28), the sixth flow path including flow from the second port to the fifth port; wherein the rotor is rotated such that the multi-port valve assembly is placed in one of a plurality of configurations having two or more of the first flow path, the second flow path, the third flow path, the fourth flow path, the fifth flow path, and the sixth flow path.
Regarding claim 11, the Chinese Patent document discloses a first side channel (B) and a second side channel (C), the second side channel (B) being fluidically isolated from the first side channel (C) wherein the first side channel (B) and the second side channel (C) are fluidically isolated from the first channel (A).  
	Regarding claim 12, the Chinese Patent Document discloses a first configuration (Fig. 24) which includes the first flow path and the second flow path, and the rotor is rotated to place the multi-port valve assembly in the first configuration wherein the first flow path includes the first port (5) being in fluid communication with the third port (6) through the first side channel (B).
	Regarding claim 13, the Chinese Patent document discloses a second configuration (Fig. 23) which includes the second flow path and the third flow path, and the rotor is rotated to place the multi-port valve assembly in the second configuration wherein the third flow path includes the second port (3) being in fluid communication with the third port (6) through the second side channel (C).  
	Regarding claim 15, the Chinese Patent document discloses a third configuration (Fig. 27) which includes the fourth flow path and the fifth flow path, and the rotor is rotated to place the multi-port valve assembly in the third -6-2017P05564US03 configuration, wherein the fourth flow path includes the first port being in fluid communication with the fifth port through the second side channel (C).  
Regarding claim 16, the Chinese Patent document disclosed a fourth configuration (Fig. 28) which includes the fifth flow path and the sixth flow path, and the rotor is rotated to place the multi-port valve assembly in the fourth configuration; wherein the sixth flow path includes the second port being in fluid communication with the fifth port through the first side channel (B).  

	Allowable Subject Matter
Claims 8 – 9, 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 8 – 9, 14 and 17, the Chinese Patent document in combination with another does not make obvious the blended configuration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571) 270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607 and Ken Rinehart can be reached (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753